DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-12 were cancelled by preliminary amendment, claims 1-6, 13-20 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710211546.5, filed on 03/31/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019, 11/04/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are drawn to "a computer-readable-storage medium”.  It is well known in the art that, given the broadest reasonable interpretation, computer-readable storage media may be transitory media, such as carrier signals and waves, which are non-statutory subject matter. The applicant’s specification does not limit the storage media to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al(CN 102708316 A) in view of Lewis et al(US 7865959 B1).

With regards to claim 1, 13, 17 HU discloses, A method for managing database permissions, comprising: 
obtaining a login account that successfully logs in to a first database, the first database being a relational database built in with permission management([0022] step 4, tenant remote building the database and database table, and then the configuration database service and data source, the platform selection database, configuration database drive, access address, input access data base of user name, password, establishing a database connection. is its own business demand by the tenant database created for tenant calling. we use the mysql database as an example:[0008]); 
ascertaining management permissions of the login account based on pre-configured management permission information ([0021] Step 3: set role of the tenant at the server end, divided into two roles of administrator and normal user, authorization to different users in the operation of the platform, comprising a searching, modifying, accessing, monitoring and other different authorities); 
HU does not exclusively but Lewis discloses, 
obtaining a login account that successfully logs in to a first database (col 5 line 45-55; (39) Databases (and other LDAP clients) refer to entries in the directory information system to determine enterprise user authorization at login.), the first database being a relational database built in with permission management and being pre-configured with an external table that has a mapping relationship with a second database (Col 16 line 60-67; (96) FIGS. 6a and 6b illustrate a usage scenario for the invention. In FIG. 6a, an enterprise role ADMIN is associated with the global role HRCLERK on the Human Resources database and the ACCOUNTANT role on the Payroll database. In addition, an enterprise role CLERK is associated with the global role HRCLERK on the Human Resources database and the ANALYST role on the Payroll database. As already stated, 
determining whether a management operation on the external table by the login account exceeds the management permissions of the login account (FIG 4 402 and associated text; ); and
if the management operation by the login account does not exceed its management permissions, permitting the management operation (FIG 4 402  with “yes” and associated text; ), and synchronizing the management operation to the second database based on the mapping relationship between the external table and the second database (Col 13 line 0-15; (96) FIGS. 6a and 6b illustrate a usage scenario for the invention. In FIG. 6a, an enterprise role ADMIN is associated with the global role HRCLERK on the Human Resources database and the ACCOUNTANT role on the Payroll database. In addition, an enterprise role CLERK is associated with the global role HRCLERK on the Human Resources database and the ANALYST role on the Payroll database. As already stated, an enterprise role can be granted or revoked to one or more enterprise users, e.g., an administrator could grant the enterprise role CLERK to a number of enterprise users who hold the same job ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify HU’s method with teaching of Lewis in order for managing access information for users and other entities in a distributed computing system is disclosed (Lewis Abstract)
	
creating a first database instance, and creating a second database in the first database instance; creating an external service for the second database, and authorizing the first database to use the external service; and creating an external table in the first database, and mapping data in the second database to the external table via the external service, to establish the mapping relationship between the external table and the second database (0008] The invention the method for data isolation in multi-tenant architecture, wherein it comprises the following steps: step I, starting the cloud calculating server network, leaseholder sends a registration request to the server, step 2. validate the uniqueness through domain name after the server receives the registration request, if the verification through the can login server, step 3, setting the role of the tenant at the server end, authorization to different users in different operation authority of the platform, step 4, tenant remote building the database and database table; configuration database service and data source, establishing a database connection, step 5, configuring the SQL sentence and field corresponding relationship for data of the remote database, deleting and modifying operation, step 6, issues a remote database table is a Web Services Description Language (WSDL) service, by the cloud computing server in registering the service to the tenant call. [0011]).

With regards to claim 3, 15, 19 HU further discloses,  wherein the block of "creating an external table in the first database, and mapping data in the second database to the external table via the external service, to establish the mapping relationship between the external table and the second database" comprises: creating respectively corresponding external tables in the first database based on one or more data types comprised in the second database; and mapping each type of data in the second database to the corresponding external table based on the external service, to establish the mapping relationship between the external table and the second database ([0022]-[0033] tenant remote building the database and database table, and then the configuration database service and data source, the platform selection database, configuration database drive, access address, input access data base of user name, password, establishing a database connection. is its own business demand by the tenant database created for tenant calling. we use the mysql database as an example:).

With regards to claim 4, HU in view of Lewis teaches,  in response to reception of an entered account creation instruction, creating a corresponding account in the first database and configuring its management permissions according to the account creation instruction (Lewis FIG 7 and associated text; ). Motivation would be same as stated in claim 1.

With regards to claim 6, HU in view of Lewis discloses, further comprising the following operation subsequent to the block of "determining whether a management operation on the external table by the login account exceeds the management permissions of the login account": if the management operation by the login account exceeds its management operations, rejecting the management operation (Lewis FIG 4 412 and associated text;). Motivation would be same as stated in claim 1.

Claims 5, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over HU et al(CN 102708316 A) in view of Lewis et al(US 7865959 B1) and . Purushothaman et al(US 20180225352 A1)

With regards to claim 5, HU in view of Lewis do not but Purushothaman teaches,  wherein the first database instance is a PostgreSQL database instance, and the second database is a Redis database  ([0024] In some embodiments, the source system 202 may be a database system. In some embodiments, the source system 202 may be a relational database such as Oracle, Sybase, MySQL, PostgreSQL, SQLite3, and/or the like. In alternate embodiments, the source system 202 may be a non-relational database such as MongoDB, DocumentDB, Cassandra, Coachbase, HBase, Redis, Neo4j, and/or the like. In some other embodiments, the source system 202 may be a Hadoop Distributed File System (HDFS). In some embodiments, the destination system 204 may be a database system. In some embodiments, the destination system 204 may be a relational database such as Oracle, Sybase, MySQL, PostgreSQL, SQLite3, and/or the like. In alternate embodiments, the destination system 204 may be a non-relational database such as MongoDB, DocumentDB, Cassandra, Coachbase, HBase, Redis, Neo4j, and/or the like. In some other embodiments, the destination system 204 may be a Hadoop Distributed File System (HDFS).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify HU in view of Lewis’s method with teaching of Purushothaman in order for automated archival and synchronization of distributed data (Purushothaman Abstract)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.